EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims, Remarks, and a Terminal Disclaimer filed on April 18, 2022, and an Information Disclosure Statement field on May 26, 2022.
2.	Claims 1-12 are pending in the case; Claim 1 is independent claim.

3.	In the Non-Final Rejection mailed on January 21, 2022, Claims 1-12
were rejected on the ground of nonstatutory double patenting over US Patent No. 10,949,064, but the Terminal Disclaimer filed on April 18, 2022 has rendered this rejection moot.  
4.	In the Non-Final Rejection mailed on January 21, 2022, Claim 7 was objected to because of informalities, but Amended Claims filed on April 18, 2022, have rendered this objection moot.


Allowable Subject Matter
5.	Claims 1-12 are allowed.
Applicant’s arguments, see Remarks filed on April 18, 2022 (pgs. 5-7), with respect to §§ 102 and 103 rejections of Claims 1-12 have been fully considered and are persuasive.  With respect to independent Claim 1, the prior art of record does not appear to teach or suggest the combination of steps/features recited in Claim 1, particularly with respect to a second memory device having stored thereon a command codeset and second instructions executable by the second processing device wherein the second instructions, when executed by the second processing device, cause the function device to use the data that identifies the activated one of the plurality of input elements to select a command code from the command codeset, use the command code selected from the command codeset to create a command signal for transmission to the ECD via use of the wired transmitter.  
	The prior art of Kitao et al. (US 6,160,491) is directed towards a remote control system that includes a remote control and a remote control interface.  Kitao teaches a controlling device having a wireless transmitter, a memory, and a processor, as well as a function device having a wireless receiver, a wired transmitter, a memory, and a processor.  Kitao teaches that the user uses the controlling device to select an electronic device to be controlled and presses a key to select a desired function, wherein a corresponding control code is then retrieved from the control code table based on the device code, before being wirelessly transmitted to the function device.  Kitao further teaches that the function device restores the control code and sends a control signal to the electronic device.  Kitao does not appear to disclose or suggest that the function device is “us[ing] the data that identifies the activated one of the plurality of input elements to select a command code from the command codeset,” and in turn Kitao does not appear to disclose or suggest that the function device is “us[ing] the command code selected from the command codeset to create a command signal for transmission to the ECD via use of the wired transmitter,” as required by Claim 1.
	The prior art of Hardacker et al. (US 2008/0231762 A1) is directed towards an application dependent universal remote control.  Hardacker teaches a control device having a wireless transmitter, a processor, and a memory, as well as a function device having a processor, a memory, a wireless receiver, network interface, and a wired connection with one or more electronic devices.  Hardacker teaches that the function device receives identifying information from the electronic devices themselves, via HDMI-CEC, and uses that information to obtain configuration information, including control codes, from a local database or a remote server.  However, Hardacker further teaches that the configuration information/control codes are then transmitted to the control device, thus Hardacker does not appear to disclose or suggest “a second memory device having stored thereon a command codeset and second instructions executable by the second processing device wherein the second instructions, when executed by the second processing device, cause the function device to use the data that identifies the activated one of the plurality of input elements to select a command code from the command codeset, use the command code selected from the command codeset to create a command signal for transmission to the ECD via use of the wired transmitter,” in the manner recited in Claim 1.
	The prior art of Jacobson (US 2001/0043145 A1) is directed towards an addressable distributed wireless remote control system.  Jacobson teaches a wireless reception device similar to the function device/remote control interface of Kitao, that comprises an IR receiver, transmit logic, receiver identifier storage medium, and identifier logic.  Jacobson further teaches a command database and recognizes that commands can be received from a remote storage device.  However, Jacobson does not appear to disclose or suggest “a second memory device having stored thereon a command codeset and second instructions executable by the second processing device wherein the second instructions, when executed by the second processing device, cause the function device to use the data that identifies the activated one of the plurality of input elements to select a command code from the command codeset, use the command code selected from the command codeset to create a command signal for transmission to the ECD via use of the wired transmitter,” as required by Claim 1. 
	
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179